      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 1 of 12




                                  UNITED STATES DISTRICT COURT

                                       DISTRICT OF KANSAS


In re EPIPEN (EPINEPHRINE INJECTION, )           Civil Action No. 2:17-md-02785-DDC-TJJ
USP) MARKETING, SALES PRACTICES      )           (MDL No. 2785)
AND ANTITRUST LITIGATION             )
                                     )           CLASS PLAINTIFFS’ MOTION TO STRIKE
                                     )           DEFENDANTS’ SUMMARY JUDGMENT
This Document Relates To:            )           AND DAUBERT BRIEFS, OR,
                                     )           ALTERNATIVELY, TO ORDER REFILING
        CONSUMER CLASS CASES.        )           IN COMPLIANCE WITH D. KAN. RULES
                                     )           5.1(a) AND 56.1




Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 2 of 12




          Class Plaintiffs, by and through their undersigned Class Counsel, respectfully move the

Court to strike Defendants’ summary judgment and Daubert briefs, or, alternatively, to order

Defendants to refile their briefs in compliance with D. Kan. Rules 5.1(a) and 56.1.1 In support of

their motion, Class Plaintiffs state the following:

          1.        On April 24, 2020, this Court entered an order granting the parties’ joint motion to

set page limits for the parties’ briefing on motions for summary judgment. See ECF No. 2062.

That order granted “each side” 125 pages for their opening summary judgment briefs, and 25 pages

for opening Daubert briefs. Id. at 1.

          2.        On July 15, 2020, the Mylan and Pfizer Defendants filed one joint motion for

summary judgment and a supporting memorandum of law of 110 pages (ECF Nos. 2141, 2142-1),

and the Pfizer Defendants filed a separate motion for summary judgment and a supporting

memorandum of law of 15 pages (ECF Nos. 2148, 2149-1). Together, these two briefs were at the

125-page limit. Defendants also filed numerous Daubert briefs (ECF Nos. 2133, 2134, 2135,

2136, 2137-1, 2137-2, 2137-3, 2137-4, 2151, 2153-1, 2156, 2158-1).

          3.        Upon reviewing Defendants’ two summary judgment briefs and six Daubert

briefs,2 Class Plaintiffs noticed at least two violations of this Court’s Local Rules.

          4.        First, Defendants’ summary judgment briefs fail to comply with D. Kan. Rule

56.1(a), which, as interpreted by this Court (and virtually every state and federal court summary



1
    Class Plaintiffs do not bring this motion to delay adjudication of Defendants’ motions, but
rather to ensure that adjudication on the merits of their claims can occur fairly and in a timely
manner.
2
    Defendants filed two separate Daubert briefs as to Class Plaintiffs’ expert Professor Andrew
W. Torrance, and belatedly asked for “clarification” as to whether they could file two briefs on
“different topics.” See ECF No. 2154 at 1. The Court ordered Class Plaintiffs to respond to the
motion for clarification by July 20, 2020. See ECF No. 2168.

                                                    -1-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 3 of 12




judgment rules), require each fact to be separately numbered. Defendants cobble together

sometimes over a half-dozen purported facts in one paragraph, then citing (in 10-point font

footnotes littered with arguments) several different pieces of “evidence” purportedly supporting

each fact within that one paragraph.

          5.        As but one of many examples, paragraph six of Defendants’ 110-page joint

summary judgment brief states as follows:

                   6. Schools. When Mylan acquired Dey, most state laws barred schools
          from keeping EAIs not prescribed to a particular child. School personnel also were
          not generally permitted to administer an EAI in an emergency to a child who did
          not have a prescription. This had tragic and preventable consequences. For
          example, a Chicago seventh-grader died in 2010 from an allergic reaction to food
          served at a classroom party. She was not given an injection of epinephrine even
          though one was on hand because Illinois law only allowed schools to dispense a
          prescription medication if the student’s physician prescribed it, her parents supplied
          it, and the student had a medical plan that listed it—requirements that a student who
          did not know she had a severe allergy could not meet. About a year later, a first-
          grader in Virginia died after suffering an allergic reaction at school. Her mother
          had tried to provide the school an EpiPen Auto-Injector, but the school refused to
          keep it.

ECF No. 2142-1 at 5. This one paragraph alone contains seven separate “facts,” some of which

do not even cite to the record or other admissible evidence.3

          6.        There are also seven separate “facts” in another single paragraph:

                  87. Also during this period, at least two additional EpiPen patents were
          awaiting approval by the U.S. Patent and Trademark Office (“USPTO”). The
          application for what would become U.S. Patent No. 8,870,827 (the “’827 Patent”)
          was made publicly available in December 2010. The ’827 Patent was issued by the
          USPTO in October 2014.186 Another EpiPen-related patent, U.S. Patent No.
          8,048,035 (“’035 Patent”), was issued by the USPTO in November 2011. These
          patents differ from prior patents held by Pfizer on EpiPen Auto-Injector and more
          specifically cover its innovative sharps-protection. For example, the ’827 Patent
          claims a specific hollow-body needle cover for an EAI device that eliminates the
          risk of user contact with the EAI needle after dispensation of the medication.

3
     The Pfizer Defendants’ summary judgment brief “incorporates the Statement of Material
Facts (“SMF”) in Defendants’ Memorandum In Support Of Defendants’ Motion for Summary
Judgment (July 15, 2020).” ECF No. 2149-1 at 1.

                                                   -2-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 4 of 12




          Disputes relating to the ’827 and ’035 Patents, which do not expire until 2025, were
          not addressed in the EpiPen litigation. Thus, even had Teva won at trial, Teva could
          not have obtained a ruling that its device did not infringe the ’827 and ’035 Patents.

ECF No. 2142-1 at 25.

          7.        Giving Defendants the benefit of the doubt, Class Plaintiffs found that 126 out of

Defendants’ 188 paragraphs (67%) allege multiple alleged “facts” in one paragraph. This tactic

plainly violates D. Kan. Rule 56.1. So, too, does Defendants’ attempt to shoehorn myriad

purported facts and argument regarding their 2-Pak scheme into one footnote citing to one exhibit

to their brief (see ECF No. 2141-1 at 16-17 n.112 & Ex. 102), which jams an abundant amount of

testimony from dozens of plaintiffs into twelve pages of single-spaced charts.4

          8.        Enforcing D. Kan. Rule 56.1, this District has repeatedly quashed attempts to

combine numerous “facts” into a single paragraph. See, e.g., Hammad v. Bombardier Learjet,

Inc., 192 F. Supp. 2d 1222, 1228 (D. Kan. 2002) (“Certain local rules further govern the

presentation of facts and evidence. Local Rule 56.1 requires defendant to set forth a concise

statement of material facts. Each fact must appear in a separately numbered paragraph and each

paragraph must refer with particularity to the portion of the record upon which defendant relies.

The opposing memorandum must contain a similar statement of facts.”) (internal citations omitted;

emphasis added); see also U.S. Transp., Inc. v. Torley, No. CIV.A. 08-1403-MLB, 2011 WL

3704723, at *2 (D. Kan. Aug. 23, 2011) (same); Barnes v. Genetic Techs., Inc., No. CV 05-1328-

MLB, 2006 WL 8440231, at *2 (D. Kan. Aug. 14, 2006), aff’d, 224 F. App’x 842 (10th Cir. 2007)

(same); Strope v. Pettis, No. CIV.A. 05-3059-MLB, 2006 WL 482915, at *2 (D. Kan. Feb. 28,

2006) (same); Berroth v. Farm Bureau Mut. Ins. Co., 232 F. Supp. 2d 1244, 1246 n.4 (D. Kan.



4
    “Arguments made in a perfunctory manner, such as in a footnote, are waived.” United States
v. Judd, 42 F. App'x 140, 144 (10th Cir. 2002).

                                                   -3-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 5 of 12




2002) (“In this case, counsel for both parties have included multiple facts in single numbered

paragraphs. Moreover, plaintiff’s counsel has presented additional facts in the same numbered

paragraphs at which plaintiff responds to facts set forth in defendant’s motion for summary

judgment. Such disregard for the local rules of this court has hindered the court’s efficient

disposition of the pending motion.”) (emphasis added).

          9.        Adherence to this Local Rule is vital to the record and the summary judgment

standard, especially in a complex matter such as this. Discrete facts serve both as an aid to the

Court in determining which material facts are undisputed, and to give the opposing party a fair

opportunity to clearly state in its opposing memorandum, as the Rule requires, whether a particular

asserted fact is or is not disputed. For these reasons, this Court has stated that non-compliance

with D. Kan. Rule 56.1 “could” permit the Court to “deny [a party’s] summary judgment motion

for this reason alone.” Neighbors v. Lawrence Police Dep’t, No. 15-CV-4921-DDC-KGS, 2016

WL 3685355, at *16 (D. Kan. July 12, 2016) (Crabtree, J.).

          10.       Second, none of Defendants’ briefs are “double-spaced” in compliance with D. Kan

Rule 5.1(a). Instead, Defendants claim that they used “Exactly 24” line spacing, not double-

spacing. Mylan’s counsel confirmed this on July 16, 2020, stating that its joint brief with the Pfizer

Defendants used “[E]xactly 24” line spacing. (See Ex. A (Email from C. DeLone to R. Hudson)).5

This is not an academic problem. Spread across literally hundreds of pages of briefing, this change



5
    While Ms. DeLone represented that using “[E]xactly 24” is what they have “done in the past,”
Ex. A, that is not entirely true. Defendants’ opposition to Class Plaintiffs’ motion for class
certification (ECF No. 1636), the Memorandum in Support of the Mylan Defendants’ Motion to
Compel Discovery From Plaintiffs (ECF No. 286), the Memorandum of Points and Authorities in
Support of Mylan’s Motion for Summary Judgment in the Sanofi case (ECF No. 1660-2), and most
of Defendants’ motions to exclude Class Plaintiffs’ experts (not the memoranda) (ECF Nos. 2133,
2134, 2135, 2136), among others, were formatted using Microsoft Word’s “double” line spacing
setting.

                                                  -4-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 6 of 12




had the effect of substantially increasing the number of pages of Defendants’ summary judgment

and Daubert briefing. (See, e.g., Ex. B (Page 108 double-spaced)). For example, had Defendants

used Microsoft Word’s “double” spacing convention in their summary judgment briefs, their 125-

pages of summary judgment briefing would have likely been in excess of 140 pages, which would

violate this Court’s April 24, 2020 order. Defendants’ Daubert briefs would similarly be over-

length.

          11.       In a telephone conference with Defendants on July 16, 2020, Defendants advised

that, in their opinion, “Exactly 24” is “true” double-spacing, and that, had they used Word Perfect

instead of Microsoft Word, their “Exactly 24” line spacing would have been “double-spacing” in

that program.

          12.       These excuses are easily disposed of. Federal courts around the country have often

rejected the use of “Exactly 24” as an end-run around page limitations. For example, in CafeX

Commcn’s, Inc. v. Amazon Web Servs., Inc., Judge Marrero found that defendant’s memorandum

“was 24-point spaced, not double spaced, and allowed [defendant] to submit a substantially longer

memorandum than the 25 pages provided by this Court’s Individual Rules.” No. 17-cv-01349

(VM), ECF No. 43 at 1 (S.D.N.Y. Mar. 30, 2017) (emphasis added) (Ex. C). According to the

court in CafeX, the “flouting” of the “Court’s Individual Rules was a deliberate choice by counsel

for [the defendant] to gain some slight advantage in this litigation.” Id. Under these circumstances,

the court ordered defendant to file a replacement memorandum and pay monetary sanctions. Id.

at *1-2.

          13.       Similarly, in Cristler v. United States through United States Dep’t of Agric., No.

CV-07-07-M-DWM, 2008 WL 11348475 (D. Mont. Aug. 26, 2008), Judge Molloy found that

                 The Defendants’ briefs violate the Local Rules because they are not in true
          double spacing. Local Rule 10.1(a) states in part, “All documents shall be
          typewritten or neatly handwritten and double-spaced, except for quoted material
                                                   -5-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 7 of 12




          and footnotes, in at least 12–point font size without erasures or materially defacing
          interlineations. Spacing mechanisms such as ‘Exactly 24’ are not acceptable.”
          The Defendants’ briefing contains as many as 28 lines per page, see Defendants’
          Reply Brief, Doc. No. 227, p. 6, which exceeds the maximum number of double-
          spaced lines that can be placed within one-inch margins on an 8 1/2” by 11” page
          using 12–point font. Local Rule 10.4 states that the Court may impose sanctions
          for a violation of any of the requirements of Local Rule 10.

Id. at *1 (emphasis added).6

          14.       Courts in the Tenth Circuit have also rejected gamesmanship on line spacing. See

Woodruff v. Herrera, No. CV 09-449 JH/KBM, 2011 WL 13168988, at *2 (D.N.M. Mar. 31, 2011)

(“In addition, Plaintiffs’ motion is not double-spaced, as required by the Local Rules, but is perhaps

1.5 spaced. This is evident by the number of lines of text that Plaintiffs are able to squeeze onto a

page . . . . These violations of the Local Rules indicate that if the Plaintiffs’ motion were in

compliance, it would be substantially longer than 81 pages–perhaps even more than 100 pages in

length.”); Starr v. Astrue, No. CV 10-1131 JCH/WPL, 2011 WL 13284758, at *1 n.1 (D.N.M.

Nov. 28, 2011) (“Starr’s motion and brief were clearly not double spaced. Appropriately spaced,

it would have been well over the page limit. The Local Rules are not optional.”); Wright v. Liberty

Mut. Fire Ins. Co., No. CIV.A. 06-CV-00351-WYD KLM, 2009 WL 2338058, at *1 (D. Colo.

July 27, 2009) (“As a preliminary matter, the Motion and Reply, which are not double spaced, do

not comply with D.C. Colo. L. Civ. R. 10.1(E) and are subject to denial on this basis alone.”);

Found. Learning LLC v. Acad., Arts & Action Charter Acad., No. 17-CV-03182-RM-KLM, 2018

WL 3382933, at *3 (D. Colo. May 18, 2018) (“[A]lthough plaintiff initially filed a motion for


6
    See also In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April
20, 2010, No. 2:10-md-02179-CJB-DPC, ECF No. 13393 at 2-3 n.4 (E.D. La. Sept. 15, 2014)
(Finding that defendant’s brief violated local rules governing format for briefs, noting that “Page
2 of BP’s brief . . . provides a clear example. That page contains only text – no headings, footnotes,
block quotes, double-returns, etc. There are 27 lines of text. A double-spaced page, with 12 point
font and 1 inch margins should have only 23 lines. Multiplied across 35 pages, BP granted itself
approximately 140 extra lines of text, or 6 extra pages (140/23 = 6.09).”) (emphasis added).

                                                  -6-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 8 of 12




preliminary injunction on December 29, 2017, that motion was quickly denied without prejudice

because it was not double-spaced, in violation of the Local Rules and this Court’s Civil Practice

Standards. In addition, although the Court specifically said plaintiff could re-file a motion for

preliminary injunction, provided that it complied with the Local Rules and Civil Practice

Standards.”) (internal citations omitted).7

          15.       As a result of both combined Local Rule violations (which mutually reinforce each

other),8 Class Plaintiffs now must respond to (and eventually this Court must wrestle with)

purportedly undisputed “facts” in Defendants’ summary judgment briefs that are impossible to

respond to, and Class Plaintiffs must respond to briefs that are likely in excess of the limits this

Court ordered. The parties’ stipulation with respect to page limits was the subject of extensive

negotiations.        In those negotiations, Defendants sought to file summary judgment briefs

substantially longer than the parties’ 125-page agreement. Yet, by violating D. Kan. Rule 56.1

and using a formatting trick, Defendants may have obtained the very page limits Class Plaintiffs

made clear they would not agree to and the Court did not approve.

          16.       As to Defendants’ violation of D. Kan. Rule 5.1(a) (line spacing), during a meet-

and-confer conference on July 17, 2020, Defendants offered to let Class Plaintiffs use the same



7
   See also Johnson v. U.S. Bancorp, No. C11-02010 RAJ, 2012 WL 6615507, at *1 (W.D. Wash.
Dec. 18, 2012) (“Plaintiffs have failed to double space their brief as required by the Local Rules,
have engaged in creative formatting to keep their response to less than 24 pages, and have not filed
a motion to file an over-length brief. The court therefore declines to consider the additional 24
pages of the previously filed brief.”) (internal citation omitted).
8
    As noted above, Defendants compounded their Local Rule violations by littering their micro-
font footnotes with legal argument. See Steven Wayne Fish v. Kobach, No. 16-2105-JAR, 2016
WL 6125029, at *3 (D. Kan. Oct. 20, 2016) (“As plaintiffs raised this argument ‘in a perfunctory
manner’ and in a footnote, however, the court deems the argument waived.”) (quoting United
States v. Hardman, 297 F.3d 1116, 1131 (10th Cir. 2002) (en banc); Judd, 42 F. App’x at 144;
Utahns for Better Transp. v. U.S. Dept. of Treasury, 305 F.3d 1152, 1169 (10th Cir. 2002)).

                                                   -7-
Cases\4822-8045-7923.v1-7/20/20
      Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 9 of 12




line-spacing convention they did in their briefing. But two wrongs don’t make a right, and Class

Plaintiffs have no interest in extending the already voluminous briefing this Court must read to

decide Defendants’ summary judgment and Daubert motions, which already total 251 pages and

nearly 400 exhibits.

          17.       As to Defendants’ violation of D. Kan. Rule 56.1 (statement of facts), during a

meet-and-confer conference on July 20, 2020, Defendants took the position that grouping multiple

facts in a single paragraph was permitted in complex litigation, including in this District, and that

they interpret D. Kan. Rule 56.1 differently than Class Plaintiffs.

          18.       Accordingly, Class Plaintiffs respectfully move to strike Defendants’ summary

judgment and Daubert briefs for lack of compliance with D. Kan Rules 5.1(a) and 56.1 or,

alternatively, to order Defendants to refile proper briefs, and extend the time for Class Plaintiffs to

respond to the same until 30 days from the date of re-filing.

          19.       Class Plaintiffs spoke with Defendants on July 16, 17, and 20, 2020, regarding the

relief requested in this motion. Defendants take the position that they complied with the Rules.

 DATED: July 20, 2020                             Respectfully submitted,

                                                  ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                  PAUL J. GELLER
                                                  STUART A. DAVIDSON
                                                  BRADLEY M. BEALL


                                                                s/ Stuart A Davidson
                                                              STUART A. DAVIDSON

                                                  120 East Palmetto Park Road, Suite 500
                                                  Boca Raton, FL 33432
                                                  Telephone: 561/750-3000
                                                  561/750-3364 (fax)
                                                  pgeller@rgrdlaw.com
                                                  sdavidson@rgrdlaw.com
                                                  bbeall@rgrdlaw.com
                                                   -8-
Cases\4822-8045-7923.v1-7/20/20
     Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 10 of 12




                                     ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                     BRIAN O. O’MARA
                                     ARTHUR L. SHINGLER III
                                     LEA MALANI BAYS
                                     655 West Broadway, Suite 1900
                                     San Diego, CA 92101-8498
                                     Telephone: 619/231-1058
                                     619/231-7423 (fax)
                                     bomara@rgrdlaw.com
                                     ashingler@rgrdlaw.com
                                     lbays@rgrdlaw.com

                                     KELLER ROHRBACK L.L.P.
                                     LYNN LINCOLN SARKO
                                     GRETCHEN FREEMAN CAPPIO
                                     1201 Third Avenue, Suite 3200
                                     Seattle, WA 98101
                                     Telephone: 206/623-1900
                                     206/623-3384 (fax)
                                     lsarko@kellerrohrback.com
                                     gcappio@kellerrohrback.com

                                     BURNS CHAREST LLP
                                     WARREN T. BURNS
                                     SPENCER COX
                                     900 Jackson Street, Suite 500
                                     Dallas, TX 75202
                                     Telephone: 469/904-4550
                                     469/444-5002 (fax)
                                     wburns@burnscharest.com
                                     scox@burnscharest.com

                                     PRITZKER LEVINE LLP
                                     ELIZABETH C. PRITZKER
                                     JONATHAN K. LEVINE
                                     1900 Powell Street, Suite 450
                                     Emeryville, CA 94608
                                     Telephone: 415/692-0772
                                     415/366-6110 (fax)
                                     ecp@pritzkerlevine.com
                                     jkl@pritzkerlevine.com




                                     -9-
Cases\4822-8045-7923.v1-7/20/20
     Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 11 of 12




                                     SHARP LAW, LLP
                                     REX A. SHARP
                                     RYAN C. HUDSON
                                     5301 West 75th Street
                                     Prairie Village, KS 66208
                                     Telephone: 913/901-0505
                                     913/901-0419 (fax)
                                     rsharp@midwest-law.com
                                     rhudson@midwest-law.com

                                     Co-Lead Counsel and Liaison Counsel for Class
                                     Plaintiffs




                                     - 10 -
Cases\4822-8045-7923.v1-7/20/20
     Case 2:17-md-02785-DDC-TJJ Document 2170 Filed 07/20/20 Page 12 of 12




                                    CERTIFICATE OF SERVICE

          This is to certify that, on the 20th day of July, 2020, a true and correct copy of the foregoing

CLASS PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ SUMMARY JUDGMENT AND

DAUBERT BRIEFS, OR, ALTERNATIVELY, TO ORDER REFILING IN COMPLIANCE

WITH D. KAN. RULES 5.1(a) AND 56.1 was served by filing the document electronically, which

delivered a copy to all counsel of record.




                                                                   s/ Stuart A. Davidson
                                                                 STUART A. DAVIDSON

                                                       ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
                                                       120 East Palmetto Park Road, Suite 500
                                                       Boca Raton, FL 33432
                                                       Telephone: 561/750-3000
                                                       561/750-3364 (fax)




Cases\4822-8045-7923.v1-7/20/20
